PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
           ______________

                 No. 12-3008
               ______________

     MUHAMMAD MUNIR, Individually
   and as the parent of minor plaintiff, O.M.,
                                       Appellant

                       v.

 POTTSVILLE AREA SCHOOL DISTRICT
         __________________

On Appeal from the United States District Court
    for the Middle District of Pennsylvania
           (D.C. No. 3-10-cv-00855)
 District Judge: Honorable Robert D. Mariani
            ___________________

  Submitted Under Third Circuit LAR 34.1(a)
               June 13, 2013

     Before: SCIRICA, HARDIMAN and
         ALDISERT, Circuit Judges.

            (Filed: July 25, 2013 )
Albert J. Evans
Fanelli, Evans & Patel
1 Mahantongo Street
Pottsville, PA 17901-0000
       Attorneys for Plaintiff-Appellant

Kimberly A. Boyer-Cohen
John J. Hare
Marshall, Dennehey, Warner, Coleman & Goggin
2000 Market Street
Suite 2300
Philadelphia, PA 19103

Christopher J. Conrad
Sharon M. O'Donnell
Marshall, Dennehey, Warner, Coleman & Goggin
4200 Crums Mill Road
Suite B
Harrisburg, PA 17112
       Attorneys for Defendant-Appellee
                     _________________

                 OPINION OF THE COURT
                  ___________________

HARDIMAN, Circuit Judge.

       This case arises under the Individuals with Disabilities
Education Act (IDEA), a federal statute requiring states that
receive federal education funding to ensure that disabled
children receive a ―free appropriate public education‖ (FAPE).
20 U.S.C. § 1412(a)(1). The statute ―protects the rights of




                               2
disabled children by mandating that public educational
institutions identify and effectively educate those children, or
pay for their education elsewhere if they require specialized
services that the public institution cannot provide.‖ D.K. v.
Abington Sch. Dist., 696 F.3d 233, 244 (3d Cir. 2012) (quoting
P.P. v. W. Chester Area Sch. Dist., 585 F.3d 727, 735 (3d Cir.
2009)). Appellant Muhammad Munir sent his son, O.M., to a
private residential facility and a private boarding school
following multiple suicide attempts, and sought reimbursement
for the cost of those placements from the Pottsville Area School
District (Pottsville or School District). For the reasons that
follow, we will affirm the District Court‘s order denying that
request.

                                I

        To comply with the IDEA, school districts must identify
and evaluate all children who they have reason to believe are
disabled under the statute. D.K., 696 F.3d at 244. Once a
school district has identified a child as eligible for IDEA
services, it must create and implement an Individualized
Education Plan (IEP) based on the student‘s needs and areas of
disability. P.P., 585 F.3d at 729–30. School districts are not,
however, required to ―maximize the potential‖ of each
handicapped student. T.R. v. Kingwood Twp. Bd. of Educ., 205
F.3d 572, 577 (3d Cir. 2000) (quoting Bd. of Educ. of Hendrick
Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 197 n.21
(1982)). Instead, to satisfy the IDEA, the district must offer an
IEP that is ―reasonably calculated to enable the child to receive
meaningful educational benefits in light of the student‘s
intellectual potential.‖ P.P., 585 F.3d at 729–30 (quoting Shore
Reg’l High Sch. Bd. of Educ. v. P.S., 381 F.3d 194, 198 (3d Cir.
2004)); see also Mary T. v. Sch. Dist. of Phila., 575 F.3d 235,



                               3
240 (3d Cir. 2009) (explaining that once the school district has
designed and administered an IEP that is reasonably calculated
to enable the receipt of meaningful educational benefits, it has
satisfied its obligation to provide the child with a FAPE).

        If parents believe that the school district is not providing
a FAPE for their child, they may unilaterally remove him from
the school, enroll him in a different school, and seek tuition
reimbursement for the cost of the alternative placement. Id. at
242 (citing 20 U.S.C. § 1412(a)(10)(C) and Sch. Comm. of
Burlington v. Dep’t of Educ., 471 U.S. 359, 374 (1985)).
Parents who change their child‘s placement without the consent
of state or local officials, however, ―do so at their own financial
risk.‖ Burlington, 471 U.S. at 373–74. A court may grant the
family tuition reimbursement only if it finds that the school
district failed to provide a FAPE and that the alternative private
placement was appropriate. See Florence Cnty. Sch. Dist. Four
v. Carter, 510 U.S. 7, 15–16 (1993); Mary T., 575 F.3d at 242.
Courts also have broad discretion to consider equitable factors
when awarding tuition reimbursement. Florence Cnty. Sch.
Dist., 510 U.S. at 15–16.

                                 II

                                 A

       O.M. is a 21-year-old former Pottsville student who was
diagnosed as suffering from emotional disturbance. He first
required in-patient hospital treatment for making threats of
suicide and suicidal gestures in 2005, when he was enrolled in
middle school. At that time, the School District conducted a
psycho-educational evaluation to determine whether O.M.
suffered from a learning disability and would be eligible for




                                 4
IDEA services. It determined that O.M. was not eligible for
learning disability services based on his cognitive and
achievement test scores. It determined that he was not eligible
for emotional disturbance services based on behavioral ratings
completed by teachers and a psychiatric report.

       O.M. returned to Pottsville in the fall of 2005 and
performed well academically for three years. He had no
problem with attendance, expressed no concerns about school,
and received grades in the A to C range in regular college
preparatory courses.1 During the 2005-2006 school year, O.M.
periodically saw the school psychologist, who observed nothing
suggesting that an additional evaluation for IDEA services was
necessary.

       In April 2008, O.M. took an overdose of prescription
medication and was hospitalized. Although his parents notified
the School District about the incident, they did not provide it
with details or medical records. O.M. also was hospitalized
twice in the summer of 2008 for making suicidal threats and
gestures and attempting suicide. The first hospitalization
occurred after an incident with his high school football coach
during a summer practice session; the second occurred during a
family trip to the university that O.M.‘s sibling attended.

       Following the very difficult summer O.M. experienced,
in August 2008, O.M.‘s parents notified the School District that
they were going to enroll him in the private boarding school that
his brother had attended. The School District assisted in this

       1
         In the 2007-2008 school year, for example, O.M.
received two A‘s, three B‘s, and two C‘s.




                               5
effort by writing letters of recommendation for O.M. and
supplying teacher evaluation forms. O.M.‘s guidance counselor,
who submitted a very positive letter of recommendation, noted
that O.M. was ranked 62 out of a class of 278. O.M. was
accepted, but after his first day the boarding school notified his
parents that he felt depressed and had thoughts of harming
himself, and it required his parents to take him home.

        After his withdrawal from boarding school, O.M.
reenrolled at Pottsville Area High School. His behavior and
performance at school were, for the most part, unremarkable.
He initially decided to take honors math classes, but began
struggling academically and dropped them. When he returned to
regular college preparatory courses, his grades improved. On at
least two occasions after O.M. returned, he became upset and
spoke to the guidance counselor, and his parents were required
to pick him up from school. Otherwise, O.M. generally attended
and participated in his classes, and he was observed spending his
lunch and free periods socializing with students who were
considered popular.

       O.M.‘s mental health problems continued, however. In
early September 2008, he again expressed suicidal ideation and
had to be hospitalized. His parents notified the School District
and requested an IEP for their son. In response, the School
District requested and received permission from O.M.‘s parents
to conduct an evaluation to determine whether he was a
protected handicapped student under § 504 of the Rehabilitation
Act, and, if so, what services he needed.2 O.M. was hospitalized


       2
         The Rehabilitation Act ―prohibits discrimination in
federally-funded programs, including public schools, on the



                                6
again in November 2008. In mid-November, the School District
created a Rehabilitation Act § 504 plan for O.M., which O.M.‘s
parents approved.3 The School District did not, however, create
an IEP.

       In January 2009, O.M. again threatened suicide and was
hospitalized for treatment. When he was released, his parents
enrolled him at Wediko Children‘s Services, a therapeutic
residential treatment center in New Hampshire, for the rest of
the school year. While there, O.M. received daily individual and
group therapy, during which he received training in social skills,
emotional regulation, stress management, and conflict
resolution. Wediko also offered a full school day with a
curriculum that met New Hampshire‘s educational standards,
which O.M. began attending about two to three weeks after his
enrollment. The classes were small and graded on a pass-fail
basis, and the school day included three debriefing periods to
assess how well O.M. was maintaining control of his thoughts,
mood, and anxiety.



basis of disability.‖ Ridley Sch. Dist. v. M.R., 680 F.3d 260, 265
n.1 (3d Cir. 2012) (citing 29 U.S.C. § 794).
       3
        O.M.‘s § 504 plan provided for the following services
and accommodations: positive reinforcement from teachers;
preferential seating; directions repeated verbally; extra time to
complete time-sensitive tasks when needed; and permission to
take tests in a quiet setting when needed. The plan also
provided that O.M. would ask for help from teachers and use
available tutoring services and guidance services when
necessary.




                                7
        Wediko conducted an evaluation of O.M. in February
2009. The evaluation consisted of standardized cognitive and
academic achievement tests and measures designed to test
social-emotional functioning. Wediko notified the School
District of the results and recommended that the District
consider an IEP for O.M. The District reviewed Wediko‘s
analysis, which indicated that O.M. was in the average range of
intellectual functioning, with average to above average scores in
math, reading, and writing, and accepted Wediko‘s diagnosis of
emotional disturbance.4

       In May 2009, the School District offered an IEP for
O.M., which included annual goals and provided for emotional
support services. In September 2009, the School District added
a cognitive-behavioral curriculum for students experiencing
anxiety and depression. It also increased social work services
and added psychological services. Although these proposals
incorporated most of Wediko‘s recommendations, O.M.‘s
parents rejected the IEP because it did not provide O.M. with
small classes or the same types of counseling services that he
was receiving at Wediko. O.M. completed the school year at
Wediko.

       Before the start of the 2009-2010 school year, O.M.‘s
parents decided that his risk level had decreased to the point
where he could function in a less intensive environment.
Accordingly, O.M.‘s parents decided to send him to The Phelps
School, a residential school located in Malvern, Pennsylvania,
and licensed by the Pennsylvania Department of Education.

       4
       The School District rejected Wediko‘s conclusion that
O.M. had a non-verbal learning disability.




                               8
Phelps was closer to home and offered small classes and a
supportive environment.

                                B

       O.M.‘s parents filed a due process complaint in August
2009 with the Office of Dispute Resolution, and a hearing was
conducted by a Pennsylvania Special Hearing Officer. O.M.‘s
parents alleged that the School District had failed to conduct a
timely evaluation of O.M. and provide specialized educational
services, in violation of the IDEA.              They sought:
(1) compensatory education for the time period between the fall
of 2007 and December 2008; and (2) reimbursement for the cost
of O.M.‘s placements at Wediko and Phelps.

        The Hearing Officer issued a written administrative
decision and order denying relief on January 23, 2010. She
concluded that the School District had no obligation to evaluate
O.M. or provide him with specialized educational services
between 2005 and spring of 2008 because, although the record
suggested that O.M. was emotionally disturbed, there was no
evidence that O.M.‘s condition was affecting his ability to learn
at that time. The Hearing Officer remarked that whether the
School District had an obligation to evaluate O.M. and provide
him with specialized services in the fall of 2008, after it learned
of his September and November suicide attempts, was a closer
question. Nevertheless, she determined that even if the School
District had committed a procedural violation of the IDEA, that
violation had no substantive effect, as O.M. was placed at
Wediko before the School District would have had time to
complete an evaluation, develop an IEP, and begin to provide
services. Because the School District‘s delay did not actually
deprive O.M. of an educational benefit, O.M. was not entitled to



                                9
an award of compensatory education for that period.

        The Hearing Officer then considered whether O.M.‘s
parents were entitled to compensation for the costs of private
placement at Wediko or Phelps. Relying on Mary T. v. School
District of Philadelphia, 575 F.3d 235 (3d Cir. 2009), she
determined that they were not entitled to reimbursement for the
costs of attending Wediko because the primary purpose of that
placement was the provision of mental health treatment rather
than provision of special education. She explained that O.M.
was placed at Wediko because of ―a medical/mental health crisis
that required immediate treatment.‖ App. 59. This finding was
supported by the testimony of O.M.‘s father and witnesses from
Wediko, who ―emphasized that Student needed to attend
Wediko in order to keep him safe from the effects of his
depression, which led to suicide threats and gestures when he
was living at home.‖ App. 60. She also noted that the services
O.M. received while at Wediko were based on a treatment plan
designed by a clinical psychologist and were not focused
primarily on education.

       Finally, the Hearing Officer determined that O.M.‘s
parents were not entitled to compensation for the costs of
attending Phelps because, at the time that O.M. went there, the
District had proposed an IEP that met all of O.M.‘s educational
needs. Although O.M.‘s parents opined that O.M. could benefit
from smaller class sizes and counseling services such as those
provided by the private schools, the Hearing Officer explained
that, under the IDEA, O.M. ―is entitled to an appropriate
program, not an ideal program.‖ App. 60.

       On April 21, 2010, Munir appealed the Hearing Officer‘s
decision by filing a complaint in the United States District Court



                               10
for the Middle District of Pennsylvania. The District Court
adopted the factual findings of the Hearing Officer, applied the
same legal analysis, and granted summary judgment in favor of
the School District.5 Munir filed this timely appeal, challenging
only the District Court‘s denial of his request for tuition
reimbursement.

                                III

        The District Court had jurisdiction in this matter under
28 U.S.C. § 1331 and 20 U.S.C. § 1415(i)(3)(A). We have
jurisdiction pursuant to 28 U.S.C. § 1291.

       In deciding cases brought under the IDEA, district courts
apply a modified version of de novo review. L.E. v. Ramsey Bd.
of Educ., 435 F.3d 384, 389 (3d Cir. 2006). Although the
District Court must make its own findings by a preponderance of
the evidence, it is also required to afford due weight to the
factual findings of the hearing officer. Id. ―The ‗due weight‘
standard requires the court to consider the factual findings from
the administrative proceedings prima facie correct and, if the
court fails to adopt those findings, it must explain its reasons for
departing from them.‖ Mary T., 575 F.3d at 241 (quoting Shore,

       5
         During the District Court proceedings, both Munir and
the School District supplemented the administrative record with
their own reports as to whether the IEPs offered by the School
District were adequate. The District Court found that these
reports ―amounted to little more than a quasi-judicial type
review of the administrative findings,‖ and provided no ―basis to
abrogate the findings of fact listed by ALJ Carroll in her
Decision.‖ App. 27.




                                11
381 F.3d at 199) (internal quotation marks and alterations
omitted). We exercise plenary review over the District Court‘s
legal conclusions and review its factual findings for clear error.
L.E., 435 F.3d at 389.

                               IV

        On appeal, Munir argues that he is entitled to
reimbursement for the costs of O.M.‘s tuition at Wediko and
Phelps. To be entitled to reimbursement, Munir must show that
the School District failed to provide O.M. with a FAPE and that
the alternative private placement was appropriate. See Florence
Cnty. Sch. Dist., 510 U.S. at 15–16; Mary T., 575 F.3d at 242.
For placement at a residential program to be ―appropriate,‖ the
program must itself be proper under the IDEA—that is, it must
―provide[] significant learning and confer[] meaningful benefit.‖
 Mary T., 575 F.3d at 242 (quoting Lauren W. ex rel. Jean W. v.
DeFlaminis, 480 F.3d 259, 276 (3d Cir. 2007)). The court must
also find that the residential program is the sort of program that
the public school should have taken financial responsibility for
in the first place. See, e.g., id. at 243–44 (considering whether
the school district should have initially been financially
responsible for the placement in determining whether a
placement was ―appropriate‖ for purposes of reimbursement);
see also Butler v. Evans, 225 F.3d 887, 894 (7th Cir. 2000)
(same).6


       6
         We have previously recognized that ―parents of a
disabled student need not seek out the perfect private placement
in order to satisfy IDEA.‖ Mary T., 575 F.3d at 242 (quoting
Ridgewood Bd. of Educ. v. N.E., 172 F.3d 238, 249 n.8 (3d Cir.
1999)). A private placement may, for example, be ―appropriate‖



                               12
        The District Court determined that Munir was not entitled
to reimbursement for the costs of O.M.‘s attendance at Wediko
because he could not meet the second prong of the test. That is,
O.M.‘s placement at Wediko was not an ―appropriate‖
placement because he was placed at Wediko to treat his mental
health needs, and any educational benefit that he received was
incidental. The Court further determined that Munir was not
entitled to reimbursement for the costs of attending Phelps
because the first prong of the test had not been met—when O.M.
was enrolled at Phelps, the School District had offered him an
IEP that would meet his educational needs. Because we
perceive no error in the Hearing Officer‘s comprehensive
decision or in the District Court‘s thorough review of the case,
we will affirm.

                                 A

       O.M.‘s parents enrolled him at Wediko in January 2009,
after he received in-patient treatment following a suicide
attempt, and O.M. stayed at Wediko through July 2009. Munir
seeks reimbursement for the costs of this placement, which
amounted to $68,752.61.

even if the private school fails ―to provide an IEP or meet state
educational standards.‖ Id. at 242 (citing Florence, 510 U.S. at
14–15). But if a school district would not have been required to
provide the child with residential treatment before the child was
withdrawn from public school, it does not become financially
responsible for that placement when parents make the unilateral
decision to enroll their child at a residential facility. This is true
even when the school district may have failed in some other
respect to provide the child with a FAPE.




                                 13
       Munir argues that the School District violated the
procedures set out by the IDEA when it failed to offer O.M. an
IEP until May 2009,7 and that the IEP the School District
offered then was inadequate. He argues that, as a result of the
School District‘s violations, O.M. was denied a FAPE during
the 2008-2009 school year. He further claims that full-time
residential treatment was a ―necessary ingredient to learning,‖ so
O.M.‘s placement at Wediko from January 2009 to July 2009
was ―appropriate.‖ Munir Br. at 52.

        School districts are responsible for the costs of a
disabled child‘s placement in a residential program when that
placement is ―necessary to provide special education and related
services.‖ 34 C.F.R. § 300.104. Residential placement may be
necessary when the disabled child needs a highly structured
environment in order to obtain any kind of educational benefit.
For example, in Kruelle v. New Castle County School District,
642 F.2d 687 (3d Cir. 1981), we explained that the appropriate
educational goals for a child with severe mental disabilities and
cerebral palsy included the development of ―basic self-help and

       7
         Munir contends that the School District should have
identified O.M. as disabled ―as early as 2005, and no later than
September of 2008‖ because of his hospitalizations. Munir Br.
at 34. But Munir did not present any evidence that O.M.‘s
condition adversely affected his educational progress during that
time. Indeed, as the Hearing Officer noted, Munir testified that
O.M. had no problem with attendance and did not express any
concern about attending school during that period. Munir also
argues that that the School District had an obligation to evaluate
O.M. and develop an IEP at some point after September 2008,
when he requested an evaluation.




                               14
social skills such as toilet training.‖ Id. at 693 (quoting Battle v.
Commonwealth of Pa., 629 F.2d 269, 275 (3d Cir. 1980)).
However, the child suffered from emotional problems that
prevented him from achieving those goals; when he experienced
stress, he would induce choking and vomiting, which
―interfere[d] fundamentally with his ability to learn.‖ Id. at 694.
 The student needed consistency of programming and
environment to meet his educational goals because of his
emotional problems, and we thus found that the school district
was responsible for the costs of the residential program. Id. at
694, 696.8


       8 Similarly, in Independent School District No. 284 v.
A.C., 258 F.3d 769 (8th Cir. 2001), the Eighth Circuit found that
residential treatment was warranted because it was necessary to
directly address the child‘s educational problems. There, the
child suffered from emotional and behavioral disorders that
manifested themselves in ―classroom disruption, profanity,
insubordination, and truancy.‖ Id. at 771. Evaluations of the
student suggested that these disorders were interfering with her
academic progress and that she needed a highly structured
program in order to benefit from educational instruction. See id.
at 772. Because the child‘s emotional and behavioral disorders
―need[ed] to be addressed in order for [her] to learn,‖ and
because evaluations suggested that a residential program would
be the only effective way of treating those problems, the Eighth
Circuit concluded that residential placement was appropriate.
Id. at 777; see also Mrs. B. v. Milford Bd. of Educ., 103 F.3d
1114, 1121 (2d Cir. 1997) (residential placement appropriate in
light of student‘s ―stalled academic performance‖ and the
determination that the student‘s ―debilitating emotional
problems could only be properly addressed in a highly structured



                                 15
        School districts are not, however, financially responsible
for the placement of students who need twenty-four-hour
supervision for medical, social, or emotional reasons, and
receive only an incidental educational benefit from that
placement. See Mary T., 575 F.3d at 245–46; Kruelle, 642 F.2d
at 693 (―Analysis must focus . . . on whether full-time placement
may be considered necessary for educational purposes, or
whether the residential placement is a response to medical,
social or emotional problems that are segregable from the
learning process.‖). In determining whether schools should be
held financially responsible for the costs of residential
placement, courts must consider whether the service is necessary
to ensure that the child receives some educational benefit, and
they must assess the strength of the link between that service
and the child‘s educational needs. Mary T., 575 F.3d at 244
(citing Kruelle, 642 F.2d at 694).

        Applying this analysis in Mary T., we determined that
there was an insufficient link between the child‘s placement in a
long-term psychiatric facility and her educational needs. There,
the child suffered from psychotic events, severe anger problems,
substance abuse, and self-harming behavior. 575 F.3d at 239.
She had previously been placed in a residential educational
facility and a psychiatric hospital, but neither of those facilities
was able to provide appropriate care. Id. Although the long-
term psychiatric facility at which she was subsequently placed
was an accredited rehabilitation facility, it did not have any

residential setting‖); Taylor v. Honig, 910 F.2d 627, 632–33 (9th
Cir. 1990) (student placed in special educational school to treat
severe emotional disturbance that was interfering with his ability
to learn).




                                16
educational accreditation, nor did it have an on-site school,
special education teachers, or school affiliation; the child spent
most of her time there in intensive individual and group therapy.
 Id. Although we recognized that the child may have received
some educational benefit from her therapy sessions, those
sessions were ―predominately designed to make her aware of her
medical condition and how to respond to it‖; they were ―neither
intended nor designed to be responsive to the child‘s distinct
‗learning needs.‘‖ Id. at 245. Therefore, the parents were not
eligible for reimbursement.

        Other courts of appeals have reached similar results when
the services were directed primarily at the child‘s medical or
emotional needs, rather than the child‘s educational needs. In
Clovis Unified School District v. California Office of
Administrative Hearings, 903 F.2d 635 (9th Cir. 1990), for
example, a student suffering from serious emotional problems
was also placed in an acute care psychiatric hospital providing
few educational services, and her parents sought reimbursement
for that placement. Id. at 639. In assessing the link between the
child‘s educational needs and the placement, the Ninth Circuit
concluded that the services provided by the hospital were not
primarily provided to allow the student to benefit from her
education, but instead were excludable medical expenses. Id. at
645; see also Butler, 225 F.3d at 894–95 (finding that parents
were not entitled to reimbursement for hospitalization because
―education was not the purpose of her hospitalization,‖ and
explaining that ―[u]nlike in-school nursing in Cedar Rapids,
Niki‘s inpatient medical care was necessary in itself and was not
a special accommodation made necessary only to allow her to
attend school or receive education‖).

       Unlike the students in Mary T. and Clovis, O.M. was



                               17
placed at a facility that did offer an educational component.
Wediko‘s residential treatment program included a full school
day, with a curriculum that met New Hampshire‘s educational
standards. O.M. began attending those classes about two to
three weeks after his admission. In addition to academic
classes, the school day included three debriefing periods for
assessing how well O.M. was maintaining control of thoughts,
mood, and anxiety. The District Court recognized that O.M.
―undoubtedly benefitted‖ from this educational program.

        The relevant question, however, is whether O.M. had to
attend a residential facility because of his educational needs—
because, for example, he would have been incapable of learning
in a less structured environment—or rather, if he required
residential placement to treat medical or mental health needs
segregable from his educational needs. Mary T., 575 F.3d at
243–44 (private placement must be ―necessary for educational
purposes,‖ as opposed to ―a response to medical, social or
emotional problems that are segregable from the learning
process‖ (quoting Kruelle, 642 F.2d at 693) (emphasis added));
cf. 34 C.F.R. § 300.104 (schools must bear the costs of
placement in a residential program when such placement ―is
necessary to provide special education and related services to a
child with a disability‖). The fact that a particular residential
facility does not even offer educational programs may be strong
evidence that the child was placed there to meet his medical or
emotional needs. See Mary T., 575 F.3d at 245–46 (explaining
that the facility‘s lack of educational accreditation and on-site
educators ―further demonstrated‖ that the child‘s placement was
not educational). Conversely, the fact that classes are offered
may provide evidence that the purpose of the placement is, in
fact, educational. But O.M.‘s participation in some educational
programs at Wediko does not conclusively establish that the



                               18
purpose of his placement there was educational. Other factors—
such as evaluations of the student‘s actual educational needs,9 or
evidence of a psychiatric crisis prompting the placement10—
should also be considered.

       Here, O.M. was enrolled at Wediko to meet his mental
health needs, and any educational benefit he received from the
Wediko placement was incidental. The placement at Wediko
was prompted by a medical emergency. His parents ―feared for
his personal safety,‖ and they enrolled him at Wediko ―in order
to prevent him from harming himself.‖ Munir v. Pottsville Area
Sch. Dist., 2012 WL 2194543, at *15 (M.D. Pa. June 14, 2012).
 Thus, although O.M. did attend specialized classes while at
Wediko, services there were more medical than educational. Id.
 Indeed, O.M. was an above-average student at Pottsville, who

       9
         See, e.g., Clovis, 903 F.2d at 645 (remarking that the
student‘s program at the hospital ―was implemented not by the
[IEP] designed by the school system, but was instead determined
by a medical team, supervised by a licensed physician‖).
       10
          See, e.g., Butler, 225 F.3d at 893 (noting, in finding
that the school district was not financially responsible for the
student‘s placement, that the student‘s ―hospitalization was
prompted by a psychiatric crisis‖); Taylor, 910 F.2d at 633
(explaining, in finding that placement at a special educational
school was appropriate, that ―[t]he placement was not ordered in
response to any medical crisis; on the contrary, the IEP
developed on May 9, 1988 stated that Todd was ‗medically
stable‘ and that a state hospital was inappropriate for him‖);
Clovis, 903 F.2d at 645 (child‘s hospitalization was in response
to a medical crisis).




                               19
had no serious problem with attendance and socialized well with
other students. Because O.M.‘s parents have not shown that
they placed O.M. at Wediko in order to meet his specialized
educational needs, the District Court correctly determined that
they are not entitled to reimbursement.11

                               B

       Munir also challenges the District Court‘s determination
that he was not entitled to reimbursement for the cost of tuition
at Phelps during the 2009-2010 school year, which amounted to
$42,100. O.M. was placed at Phelps after his parents rejected
the IEP proposed by the School District in May 2009. O.M.‘s
parents also rejected a second IEP in September 2009 because it
did not provide certain services that they believed would be
beneficial—in particular, smaller class sizes and the type of
counseling services that had been available at Wediko.

       As noted previously, parents are only entitled to tuition
reimbursement when the school district has failed to offer a
FAPE. School districts are required to offer an IEP that is
―reasonably calculated to enable the child to receive meaningful
educational benefits in light of the student‘s intellectual
potential.‖ P.P., 585 F.3d at 729−30 (quoting Shore Reg’l High
Sch., 381 F.3d at 198). They are not, however, required to
―maximize the potential‖ of each handicapped student. T.R.,
205 F.3d at 577 (quoting Rowley, 458 U.S. at 197 n.21).

       11
         Because we find that the District Court did not err in
holding that Wediko was not an ―appropriate placement,‖ we
need not address Munir‘s claims relating to alleged procedural
violations committed by the school district.




                               20
        The District Court did not err in determining that the IEP
offered by the School District in May and September 2009
satisfied the School District‘s obligations under the IDEA. In
designing O.M.‘s IEPs, the School District took into account
Wediko‘s evaluation of O.M. and ―incorporated virtually all of
the Wediko recommendations.‖ Munir, 2012 WL 2194543, at
*9. The District Court recognized that smaller classes and more
emotional support might ―contribute to [O.M.‘s] ability to learn
more easily,‖ id. at *16, but it determined that neither was
necessary to ensure that O.M. received meaningful educational
benefits. Munir has not shown that this conclusion was clearly
erroneous.

       Accordingly, we will affirm the judgment of the
District Court.




                               21